Appeal Dismissed and Memorandum Opinion filed July 26, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00488-CR

                       LEONARD WATKINS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 780878

                 MEMORANDUM                      OPINION
      Appellant was indicted for the offense of possession of more than 4 grams
but less than 200 grams of cocaine. On June 16, 1998, he pleaded guilty; the trial
court deferred adjudication and placed him on five years' probation. On the State’s
motion, the trial court adjudicated appellant’s guilt and sentenced him to five
years’ imprisonment. Appellant appealed from the order adjudicating guilt.
Lacking jurisdiction to consider an appeal from a decision to adjudicate guilt, this
court dismissed the appeal. See Watkins v. State, No. 14-98-01125-CR, 2001 WL
276701 (Tex. App.—Houston [14th Dist.] Mar. 22, 2001, no pet.) (not designated
for publication).

       On May 26, 2016, appellant filed a request for permission to appeal the
adjudication of guilt underlying his first appeal. The trial court denied the request.

       As in the first appeal, we lack jurisdiction over this second appeal. A
defendant on deferred adjudication community supervision may not appeal the trial
court’s adjudication of guilt. Hargesheimer v. State, 182 S.W.3d 906, 909 (Tex.
Crim. App. 2006).

       Further, the trial court’s jurisdiction expired when this case was appealed the
first time. Yarbrough v. State, 703 S.W.2d 645, 649 (Tex. Crim. App. 1985). A
trial court then has only limited jurisdiction to perform functions specified by
statute, such as finding facts on an application for writ of habeas corpus. State v.
Patrick, 86 S.W.3d 592, 594 (Tex. Crim. App. 2002). Without jurisdiction, the trial
court had no power to grant appellant’s request for permission to appeal. See id. at
595.

       Accordingly, we DISMISS this appeal.



                                   PER CURIAM



Panel consists Justices Busby, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2